DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 7 have been examined.
Specification
The abstract of the disclosure is objected to because the abbreviation/acronym OEM is recited without the complete meaning.  The full wording of the abbreviation/acronym should be recited to clearly recite the proper usage of the abbreviation/acronym.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: On page 1 line 24, the abbreviation/acronym OEM is recited.  The full wording of the abbreviation/acronym should be recited the first time it is used in the specification to clearly recite the proper usage of the abbreviation/acronym.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: On page 22 line 5, "step S351" should be "step S315" to agree with Figure 7.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: On page 35 line 25, "step S404" should be "step S413" to agree with Figure 13.  
Appropriate correction is required.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  In each claim, the abbreviation/acronym OEM is recited without the complete wording of the  abbreviation/acronym.  The first time an abbreviation/acronym is recited in a claim set, the full meaning should be included to clearly identify the proper meaning of the  abbreviation/acronym.  Appropriate correction is required.
Claims 7 is objected to because of the following informalities:  In line 34, "an drive plan" should be "a drive plan".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "the application information generator generates application information", “the key request generator receives the application information”, “the key request verification portion receives the application information”, and “the drive planning portion generates a drive plan” in claim 1; “the key verification portion receives the temporary key” in claims 3 and 4; “the parking position determination portion receives the password”, and “the plan verification portion receives the drive plan” in claim 4; and “an effective zone acquisition portion that acquires”, and “the zone request generator generates a zone information request” in claims 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 thru 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a verification result” in line 15 while claim 1 also recites “a verification result” in line 27.  It is unclear if this is a new verification result or the same 
Claim 5 recites “a verification result” in line 17 while claim 1 also recites “a verification result” in line 27.  It is unclear if this is a new verification result or the same verification result.  The examiner assumes it is the same verification result for continued examination.
Claim 7 recites the limitation "the vehicle" in line 32.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 4 thru 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter is based on the claim limitations of independent claims 1 and 7.  Specifically, the combined terminal device, vehicular device, parking place server and OEM server of the system, and the communication and functional relations between the different components of the system.  The closest prior art of record is Schuller et al Patent Application Publication Number 2020/0294399 A1.  Schuller et al disclose a method for authenticating a motor vehicle to perform at least one procedure relating to a predetermined region able to be traveled through by the motor vehicle. When the motor vehicle approaches, the predetermined region is captured by a capturing device of the motor vehicle, and is identified accordingly. An identification message of the captured predetermined region .
In regards to claims 1 and 7, taken either individually or in combination with other prior art, Schuller et al fails to teach or render obvious an automatic valet parking system to perform valet parking under autonomous driving control.  The automatic valet parking system comprising a terminal device, a vehicular device arranged on a vehicle, a parking place server arranged for a parking place, and an OEM server directly or indirectly controlled by a vehicle manufacturer.  The terminal device, the vehicular device, the parking place server, and the OEM server are configured to mutually transmit and receive data.  The terminal device includes an application information generator.  The parking place server includes a key request generator.  The OEM server includes a key request verification portion and a temporary key generator.  At least one of the parking place server and the vehicular device includes a drive planning portion.  The vehicular device includes an autonomous driving controller.  The application information generator generates application information as information about an application for the valet parking and transmits the application information to the parking place server and the OEM server.  The key request generator receives the application information transmitted from the terminal device, generates a temporary key request for requesting to generate a temporary key, and transmits the temporary key 
Related Art
The examiner directs the applicant to the art of Maruiwa Patent Number 11,189,170 B2.  Maruiwa is not considered prior art based on the effective filing dates of it and the current application.  Maruiwa is relevant because the system features a user terminal, a vehicle, a parking place management center and a vehicle management center (Figure 1).  This system is similar to the system recited in the applicant’s claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662